                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


  UNITED STATES OF AMERICA,                     )
                                                )
                       Plaintiff,               )   Case No. 3:20-cv-00310-JWS
                                                )
         vs.                                    )
                                                ) WARRANT OF ARREST IN REM
  $443,495.00 IN UNITED STATES                  )
  CURRENCY,                                     )
                                                )
                       Defendant.               )
                                                )


       TO:     United States Marshal and/or Drug Enforcement Agency:

       WHEREAS, the United States of America filed a Verified Complaint for civil

forfeiture in the United States District Court for the District of Alaska against the

Defendant property, alleging that the property is subject to seizure and civil forfeiture to

the United States for the reasons alleged in the complaint, and;

       WHEREAS, the Defendant property is currently in the possession, custody or

control of the United States, and;

       WHEREAS, the Court, having reviewed the Verified Complaint including the

Affidavit of DEA Special Agent David A. Rose, III in support thereof, and the

Government’s Motion for Warrant of Arrest In Rem, hereby finds, in accordance with Rule

G(3)(b)(ii) of the Supplemental Rules for Admiralty or Maritime Claims and Asset



         Case 3:20-cv-00310-JWS Document 5 Filed 12/28/20 Page 1 of 2
Forfeiture Actions, that there is probable cause to believe that the Defendant property is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

         WHEREAS, Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem

must be delivered to a person or organization authorized to execute it, who may be a

marshal or any other United States officer or employee, someone under contract with the

United States, or someone specially appointed by the Court for that purpose.

         YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the Defendant

property as soon as practicable by serving a copy of this warrant on the custodian in whose

possession, custody or control the property is presently found, and to use whatever means

may be appropriate to protect and maintain it in your custody until further order of this

Court.

         IT IS SO ORDERED this 28th day of December, 2020, at Anchorage, Alaska.


                                                             /s/ John W. Sedwick
                                                            JOHN W. SEDWICK
                                                     Senior United States District Judge




United States v. $443,495.00 in U.S. Currency         Case No. 3:20-cv-00310-JWS
Warrant of Arrest In Rem                                                   Page 2
          Case 3:20-cv-00310-JWS Document 5 Filed 12/28/20 Page 2 of 2
